                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

JAMES ERIC LOFTEN,                             §
TDCJ No. 01897611,                             §
                                               §
       Petitioner,                             §
                                               §
v.                                             §     Civil Action No. 7:18-cv-00025-O-BP
                                               §
LORIE DAVIS, Director,                         §
Texas Department of Criminal Justice,          §
Correctional Institutions Division,            §
                                               §
       Respondent.                             §

                FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       This case was automatically referred to the undersigned pursuant to Miscellaneous Order

6 on February 26, 2018. (ECF No. 1). Before the Court is Petitioner James Eric Loften’s Motion

to Vacate a Fraudulently Obtained Judgment (ECF No. 20) filed on September 10, 2018. After

considering the motion and applicable legal authority, the undersigned RECOMMENDS that

Judge O’Connor DENY Plaintiff’s Motion (ECF No. 20.

       In his Order Accepting Findings, Conclusions, and Recommendation (ECF No. 17) filed

on August 8, 2018, Judge O’Connor recounted Petitioner’s “long history of abusive and

vexatious litigation,” and there is no need to add to that description. Petitioner has now moved to

vacate Judge O’Connor’s Judgment of dismissal without prejudice (ECF No. 18) entered after

the Order Accepting Findings, Conclusions, and Recommendation, which the Court construes as

a motion for relief from the Final Judgment filed under Federal Rule of Civil Procedure 60. In

the Motion, Petitioner repeats allegations previously pleaded, but he does not include any legal

arguments or authorities in support of his Motion.
       Rule 60(a) provides for corrections to a judgment due to clerical mistakes or a mistake

due to oversight or omission. Fed. R. Civ. P. 60(a). Petitioner alleges no such mistakes that

would apply to the Court’s Final Judgment in this matter, and the undersigned sees none.

Accordingly, reconsideration under Rule 60(a) is unavailable. Rule 60(b) permits relief from a

judgment for several reasons, none of which Petitioner properly describes in his Motion. Nothing

contained in the Motion provides any basis for correcting, revising, or reconsidering the Final

Judgment under Rule 60(b).

       Although “newly discovered evidence” is an approved ground for reconsideration under

Rule 60(b)(2), Petitioner has not shown that he exercised diligence in obtaining any of the

information contained in the Motion or that such information is “material and controlling and

clearly would have produced a different result if present before the original judgment” as is

required for Rule 60(b)(2) to apply. Thermacor Process, L.P. v. BASF Corp., 567 F.3d 736, 744

(5th Cir. 2009). “A judgment will not be reopened if the evidence is merely cumulative or

impeaching and would not have changed the result.” Hesling v. CSX Transportation, Inc., 396

F.3d 632, 639 (5th Cir. 2005). Nothing presented by Petitioner explains his failure to prosecute

this case or follow the previous orders of the Court. Accordingly, relief under Rule 60(b)(2) is

not appropriate here.

       Petitioner has provided no legal or equitable reason why the Court’s Final Judgment is in

error. Accordingly, Judge O’Connor should DENY Petitioner’s Motion to Vacate a Fraudulently

Obtained Judgment (ECF No. 20).

       A copy of this Findings, Conclusions, and Recommendation shall be served on all parties

in the manner provided by law. Any party who objects to any part of this Findings, Conclusions,

and Recommendation must file specific written objections within fourteen days after being

served with a copy. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b)(1). In order to be
                                               2
specific, an objection must identify the specific finding or recommendation to which objection is

made, state the basis for the objection, and specify the place in the magistrate judge’s Findings,

Conclusions, and Recommendation where the disputed determination is found. An objection that

merely incorporates by reference or refers to the briefing before the magistrate judge is not

specific. Failure to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or adopted by the

district court, except upon grounds of plain error. See Douglass v. United Services Auto. Ass’n,

79 F.3d 1415, 1417 (5th Cir. 1996) (en banc).

       Signed September 3, 2019.




                                                  ______________________________________
                                                  Hal R. Ray, Jr.
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3
